UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto. COMMISSION FILE NUMBER: 001-33142 Physicians Formula Holdings, Inc. (Exact name of registrant as specified in its charter) DELAWARE 20-0340099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1055 West 8th Street 91702 Azusa, California (Zip Code) (Address of principal executive offices) (626) 334-3395 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filero Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant’s common stock, par value $.01 per share, as ofAugust8, 2008, was 14,096,227. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 6. Exhibits 17 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share data) June 30, December 31, 2008 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3,499 $ - Accounts receivable, net of allowance for bad debts of $261 and 20,021 33,421 Inventories 29,501 31,648 Prepaid expenses and other current assets 1,899 1,781 Income tax receivables 899 - Deferred income taxes—net 6,108 7,364 Total current assets 61,927 74,214 PROPERTY AND EQUIPMENT—Net 4,110 4,070 OTHER ASSETS—Net 1,113 1,174 INTANGIBLE ASSETS—Net 53,664 54,546 GOODWILL 17,463 17,463 TOTAL $ 138,277 $ 151,467 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 11,563 $ 13,043 Accrued expenses 1,681 2,134 Trade allowances 6,620 5,001 Sales returns reserve 9,256 10,396 Current portion of long-term debt 2,813 3,000 Income taxes payable - 3,125 Line of credit borrowings - 10,168 Total current liabilities 31,933 46,867 DEFERRED COMPENSATION 794 829 DEFERRED INCOME TAXES—Net 19,790 20,821 LONG-TERM DEBT 9,000 10,500 COMMITMENTS AND CONTINGENCIES (NOTE 8) STOCKHOLDERS' EQUITY: SeriesA preferred stock, $.01 par value—10,000,000shares authorized, no shares issued and outstanding at June 30, 2008 and December 31, 2007 - - Common stock, $.01 par value—50,000,000shares authorized, 14,096,227 and 14,095,727shares issued and outstanding at June 30, 2008 and December 31, 2007, respectively 141 141 Additional paid-in capital 60,447 59,173 Retained earnings 16,172 13,136 Total stockholders' equity 76,760 72,450 TOTAL $ 138,277 $ 151,467 See notes to condensed consolidated financial statements. -1- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (dollars in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 NET SALES $ 22,876 $ 22,102 $ 65,537 $ 57,825 COST OF SALES 12,320 9,920 31,265 25,023 GROSS PROFIT 10,556 12,182 34,272 32,802 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 13,625 12,458 28,502 25,567 (LOSS) INCOME FROM OPERATIONS (3,069 ) (276 ) 5,770 7,235 INTEREST EXPENSE-NET 225 312 583 716 OTHER EXPENSE (INCOME) 19 (49 ) 106 (54 ) (LOSS) INCOME BEFORE INCOME TAXES (3,313 ) (539 ) 5,081 6,573 (BENEFIT) PROVISION FOR INCOME TAXES (1,330 ) (16 ) 2,045 2,794 NET (LOSS) INCOME $ (1,983 ) $ (523 ) $ 3,036 $ 3,779 NET (LOSS) INCOME PER COMMON SHARE: Basic $ (0.14 ) $ (0.04 ) $ 0.22 $ 0.27 Diluted $ (0.14 ) $ (0.04 ) $ 0.21 $ 0.26 WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING: Basic 14,096,227 13,927,055 14,096,015 13,896,890 Diluted 14,096,227 13,927,055 14,599,127 14,549,682 See notes to condensed consolidated financial statements. -2- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (dollars in thousands) Six Months Ended June 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 3,036 $ 3,779 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,441 1,364 Exchange rate loss 101 - Deferred income taxes 225 (482 ) Provision for bad debts (175 ) 36 Amortization of debt issuance costs 18 19 Recognition of stock-based compensation 1,219 992 Tax benefit on exercise of options (2 ) - Changes in operating assets and liabilities: Accounts receivable 13,474 10,009 Inventories 2,202 (3,998 ) Prepaid expenses and other current assets (118 ) 490 Other assets 8 (93 ) Accounts payable (1,461 ) (2,684 ) Accrued expenses, trade allowances and sales returns reserve 27 (1,388 ) Income taxes payable/receivable (4,024 ) (1,945 ) Net cash provided by operating activities 15,971 6,099 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (619 ) (679 ) CASH FLOWS FROM FINANCING ACTIVITIES: Paydowns of term loans (1,687 ) (750 ) Net paydowns under line of credit (10,168 ) (4,578 ) Debt issuance costs - (45 ) Exercise of stock options 2 8 Net cash used in financing activities (11,853 ) (5,365 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 3,499 55 CASH AND CASH EQUIVALENTS—Beginning of period - 26 CASH AND CASH EQUIVALENTS—End of period $ 3,499 $ 81 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION—Cash paid during the period for: Interest, net of amounts capitalized $ 615 $ 716 Income taxes $ 5,843 $ 5,221 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING ACTIVITIES - The Company had accounts payable of $120 and $23 outstanding as of June 30, 2008 and 2007, respectively, relating to purchases of property and equipment. See notes to condensed consolidated financial statements. -3- PHYSICIANS FORMULA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of Physicians Formula Holdings,Inc., a Delaware corporation (the ‘‘Company,’’ ‘‘we’’ or ‘‘our’’), and its wholly owned subsidiary, Physicians Formula,Inc. (‘‘Physicians’’), a New York corporation, and its wholly owned subsidiaries, Physicians Formula Cosmetics,Inc., a Delaware corporation,and Physicians Formula DRTV, LLC, a Delaware limited liability company. The Company develops, markets, manufactures and distributes innovative, premium-priced products for the mass market channel. The Company’s products include face powders, bronzers, concealers, blushes, foundations, eye shadows, eyeliners, brow makeup and mascaras. The Company sells its products to mass market retailers such as Wal-Mart, Target, CVS, Walgreens and Kroger. The accompanying condensed consolidated balance sheet as ofJune 30, 2008, the condensed consolidated statements ofoperations for the three and six months endedJune 30, 2008 and 2007 and the condensed consolidated statements of cash flows for thesixmonths ended June 30, 2008 and 2007 are unaudited. These unaudited condensedconsolidated interim financial statements have been prepared in accordance with accounting principlesgenerally acceptedin the United States of America (‘‘GAAP’’)for interim financial information and Article 10 of Regulation S-X. In the opinion of the Company’s management, the unaudited condensed consolidated interim financial statements include all adjustments of a normal recurring nature necessary for the fair presentation of the Company’s financial position as of June 30, 2008, its results of operations for the three and six months endedJune 30, 2008 and 2007, and its cash flows for thesix months ended June 30, 2008 and 2007. The results for the interim periods are not necessarily indicative of the results to be expected for any future period or for the fiscal year ending December 31, 2008. The condensed consolidated balance sheet as of December 31, 2007 has been derived from the audited consolidated balance sheet as of that date. These condensed consolidated interim financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. Use of Estimates—The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes. Actual results could differ from those estimates. 2.NEW ACCOUNTING STANDARDS In September 2006, the Financial Accounting Standards Board (‘‘FASB’’) issued FASB StatementNo. 157, Fair Value Measurements (“SFAS No. 157”). SFAS No. 157 defines fair value, establishes a framework for measuring fair value and requires enhanced disclosures about fair value measurements. SFAS No. 157 requires companies to disclose the fair value of financial instruments according to a fair value hierarchy as defined in the standard. SFAS No. 157 became effective for the Companyon January 1,2008 and will be applied on a prospective basis.
